NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
MARTHA JACOBS,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2010-5143
Appea1 from the United States Court of Federa1 C1aims in
09-CV-146, Chief Judge Emi1y C. Hewitt.
ON MOTION
ORDER
Martha Jacobs submits an order of the United States
District Court for the District of South Caro1ina which she
states is a motion to proceed in forma pauperis. We treat
the document as a motion to proceed in forma pauperis.
Jacobs’ appeal from a decision of the United States
Court of Federa1 Claims was dismissed by this court on
August 19, 2010 for failure to pay the docketing fee. The
time to request reconsideration of that dismissal has

JACOBS V. US 2
passed Fed. Cir. R. 45(a). Jacobs has not paid the dock-
eting fee or submitted a motion for leave to proceed in
forma pauperis on this court's form. The district court
order does not establish entitlement to in forma pauperis
status in this court in an appeal of a different decisi0n,
i.e., a decision of the Court of Federal C1aims.
Acc0rdingly,
IT ls OR1)ERED THAT:
The motion is denied.
FOR THE COURT
T 2 2 010
00 2 /s/ J an Horba1y
Date J an Horbaly
Clerk _
cc: Martha Jacobs
SteVen K. Uejio, Esq.
s2O
U.S. COUR`F"FEpPEALS FOR
ms FEofu_L concur
0CT 22 2010
.lAN HORBALY
CLERK